Citation Nr: 1605625	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-43 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for the service-connected migraine headaches status post superior sagittal sinus thrombosis (SSST) on a schedular basis.  

2.  Entitlement to a disability rating in excess of 30 percent for the service-connected migraine headaches status post superior sagittal sinus thrombosis (SSST) on the basis of whether referral for consideration of an extraschedular rating is warranted and, if so, whether an extraschedular rating is warranted. 

3.  Entitlement to a disability rating in excess of 10 percent for the service-connected factor V leiden thrombophilia status post SSST on a schedular basis.

4.  Entitlement to a disability rating in excess of 10 percent for the service-connected factor V leiden thrombophilia status post SSST on the basis of whether referral for consideration of an extraschedular rating is warranted and, if so, whether an extraschedular rating is warranted.

5.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected cognitive disorder.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to April 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that rating decision, the RO confirmed and continued the previous 30 percent rating assigned for the Veteran's service-connected migraine headaches; confirmed and continued a previously assigned noncompensable rating for the service-connected factor V leiden thrombophilia status post SSST; and, granted service connection for a cognitive disorder and assigned an initial 10 percent disability rating, effective from October 28, 2011.  

In a May 2014 rating decision, issued during the pendency of the appeal, the RO explained that the Veteran's service-connected factor V Leiden thrombophilia status post SSST, which was initially rated as noncompensable under Diagnostic Code 7799-7705, should have been rated as 10 percent disabling under Diagnostic Code 7799-7704.  As such, the RO assigned an initial 10 percent rating under Diagnostic Code 7799-7704 for the service-connected Factor V Leiden Thrombophilia status post SSST, effective from October 3, 2007, the effective date of service connection.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to TDIU and increased ratings for the service-connected cognitive disorder and the service-connected migraine headaches status post superior sagittal sinus thrombosis (SSST) and the factor V leiden thrombophilia status post SSST on the basis of whether referral for consideration of an extraschedular rating is warranted and, if so, whether an extraschedular rating are warranted, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period covered by this claim, the Veteran's service-connected migraines have been productive of an overall disability picture that more nearly approximates that of very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.

2.  The Veteran's Factor V leiden thrombophilia status post SSST requires continuous medication for control of blood hypercoagulation, but is not otherwise disabling.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for the assignment of a 50 percent schedular rating for the service-connected migraines has been more nearly approximated during the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for the assignment of a schedular disability rating in excess of 10 percent for the service-connected Factor V leiden thrombophilia status post SSST have not been met at any time covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.117, Diagnostic Code 7704 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in September 2011 and February 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded VA examinations in September 2011, March 2012, and July 2014.  The examiners' findings were based on review of the service treatment records, the VA treatment records, and an interview with the Veteran.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim, and he has not alleged that the disabilities addressed herein have worsened since his most recent VA examination.  VA's duty to assist is met.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements as to his observable symptoms have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

By way of history, the Veteran suffered a stroke in service in August 1994.  At that time, he was found to have clots in the superior sagittal sinus and left transverse sinus.  He was later found to have multifocal strokes in the right and left frontal regions.  He was diagnosed with Factor V Leiden and Protein C deficiency causing a hypercoagulable state.  He was medically discharged from service as a result.  

Post service records show that the Veteran was admitted to a VA hospital in February 2010 with a transient ischemic attack (TIA).  The Veteran has migraine headaches which began during service subsequent to the initial stroke in August 1994.  

Due to the hypercoagulable state, the Veteran is on Coumadin to prevent clots.  

A VA examiner in September 2011 opined that the Veteran had few residuals of the initial stroke in service, but has had several TIA's since then, having apparently had several clots in the brain, which caused damage to the brain as noted in a February 2010 MRI report.

Migraine Headaches:

Migraine headaches are evaluated under the criteria set forth at 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  The maximum 50 percent rating under Diagnostic Code 8100 is warranted for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

As noted above, the Veteran's headaches were examined in September 2011, March 2012, and July 2014.  The July 2014 examiner specifically described the Veteran's headaches as very prostrating and prolonged migraine attacks productive of severe economic inadaptability; however, the examiner indicated that the Veteran's prostrating attacks occurred on average of once per month.  

The July 2014 examiner also concluded that the Veteran's headache frequency was essentially the same as was documented in 2012.  The March 2012 VA examiner, however, indicated that the Veteran had prostrating attacks more frequently than once per month.  This examiner also noted that the Veteran's headache disability impacted the Veteran's ability to work.  

Similarly, the examiner in September 2011 also indicated that the frequency of the Veteran's prostrating attacks was more than once per month; and, that the Veteran would miss several days per month of work due to the severity of his headaches.  

The VA treatment records are consistent with the above findings.  The Veteran also submitted a headache journal for January to April of 2013 which indicated that he had on average three prostrating headaches a month, some of which lasted up to two days.  

In light of the foregoing, the Board finds that the overall disability picture for the entire period covered by this claim has more nearly approximated that of very frequent completely prostrating and prolonged migraine attacks productive of severe economic inadaptability.  Accordingly, the criteria for the assignment of a 50 percent rating are more nearly approximated for the entire period covered by this claim.  

Factor V Leiden Thrombophilia status post SSST:

In a September 2008 rating decision, the RO determined that the Veteran's Factor V Leiden Thrombophilia status post SSST was noncompensably disabling pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7705, which governs ratings for thrombocytopenia (primary, idiopathic, or immune).  Under that code, a 0 percent rating is assigned for thrombocytopenia (primary, idiopathic, or immune) where there is a stable platelet count of 100,000 or more, without bleeding.  A 30 percent rating is assigned for a stable platelet count of 70,000 to 100,000, without bleeding.  A 70 percent rating is assigned for a platelet count between 20,000 and 70,000, not requiring treatment, without bleeding.  A 100 [maximum schedular] rating is assigned for a platelet count less than 20,000 with active bleeding, requiring treatment with medication and transfusions.  38 C.F.R. § 4.117.  The Veteran did not appeal that determination.  

However, in a May 2014 rating decision, the RO explained that the Veteran's disability was more appropriately rated under 38 C.F.R. § 4.117, Diagnostic Code 7704, which governs ratings for polycythemia vera.  The RO found that the September 2008 rating decision contained a clear and unmistakable error (CUE) by rating the Factor V Leiden Thrombophilia status post SSST analogous to thrombocytopenia under Diagnostic Code 7705.  In so finding, the RO explained that thrombocytopenia involves a lower than normal number of platelets in the blood, which causes bleeding; whereas the Veteran's disability of Factor V Leiden Thrombophilia is just the opposite - it is an abnormally high blood coagulation, which results in clots.  Thrombocytopenia is evaluated based on platelet count, with higher ratings based on lower platelet counts as noted above.  The RO explained that rating by analogy to Polycythemia Vera under Diagnostic Code 7704 was more appropriate because although polycythemia vera is a disorder involving a decrease in the production of bone marrow, people with this disorder are prone to the development of blood clots, which is more in line with the Veteran's condition.  As noted above, the Veteran requires continuous Coumadin medication for control of his hypercoagulation of blood.  A VA physician noted in April 2012 that when the Veteran takes the Coumadin his INR is therapeutic.

Under 38 C.F.R. § 4.117, Diagnostic Code 7704, polycythemia vera warrants a 10 percent disability rating when it is stable, with or without continuous medication.  A 40 percent disability rating is warranted when phlebotomy is required.  A maximum 100 percent disability rating is warranted during periods of treatment with myelosuppressants and for three months following cessation of myelosupppressant therapy.  

In this case, the medical evidence of record shows that the Veteran's condition is stable on Coumadin, and phlebotomy is not required.  Thus, a rating in excess of 10 percent under Diagnostic Code 7704 is not warranted at any time since the effective date of service connection.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Veteran's specific condition is not listed in the rating schedule, but in this case, the most appropriate diagnostic code to rate the Veteran's functional impairment due to his Factor V leiden thrombophilia is Diagnostic Code 7704, based on the nature of the disability.  

Because the disorder is stable on Coumadin, phlebotomy is not required, and myelosuppressants are not used for treatment purposes, the assignment of a disability rating in excess of 10 percent for the service-connected Factor 5 leiden thrombophilia status post SSST is not warranted at any time during the period covered by this claim.  

As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

An increased schedular rating to 50 percent for the service-connected migraines is granted, subject to the law and regulation governing the payment of monetary benefits.  

A disability rating in excess of 10 percent for the service-connected Factor V leiden thrombophilia status post SSST on a schedular basis is denied.  


REMAND

Regarding the cognitive disorder, a March 2012 TBI examination report indicates that the Veteran reported mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  Judgment was normal, social interaction was routinely appropriate, the Veteran was oriented times three, motor activity was normal, and visual spatial orientation was also normal.  No neurobehavioral effects were noted, communication was not impaired, and consciousness was normal.  

A March 2012 psychiatric examination for mental disorders was also conducted.  That examiner indicated that the Veteran had a diagnosed cognitive disorder, not otherwise specified.  His GAF was 65, and the examiner found that the Veteran's overall disability picture more nearly approximated occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran's symptoms included mild memory loss and difficulty concentrating.  The examiner also noted a mildly depressed mood.  

However, on evaluation in June 2012, the VA psychologist noted the Veteran's reports that he was struggling with the material in school and sometimes forgot assignments even if he wrote them down.  Affect was blunted and the Veteran reported that he was easily distracted and simply did not do his class assignments and did not understand why.  Testing was conducted and the clinician assigned a GAF score of 50.  In light of the potential worsening of the condition based on the Veteran's reports of difficulties at school and the decrease in GAF score, the Board finds that a contemporaneous examination is warranted.  

The Veteran also seeks a TDIU.  The record reflects that the Veteran participates in VA Vocational Rehabilitation.  Enrollment in VA Vocational Rehabilitation and Employment Services may result in the creation of records relevant to Compensation claims. Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible. 38 C.F.R. §§ 21.40, 21.50-53.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  Accordingly, these records should be obtained and considered on remand.

Finally, as the Board is requesting the VA Vocational Rehabilitation and Employment records, and these records may be relevant to the issues pertaining to whether the Veteran is entitled to increased ratings for migraine headaches and factor V leiden thrombophilia status post SST on an extraschedular basis, these issues must also be remanded.  See Todd v. McDonald, 27 Vet. App. 79, 90 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA vocational rehabilitation records.  

2.  Schedule the Veteran for a VA examination to assess the nature and severity of his service-connected cognitive disorder.  The examiner should also provide information concerning the functional impairment that results from the disability in terms of the ability to function and perform sedentary and physical tasks.

3.  If the benefits sought on appeal are not granted, the Veteran and the representative should be furnished with a supplemental statement of the case, which considers whether referral on an extraschedular basis is warranted for the increased ratings involving migraine headaches, and factor V leiden thrombophilia status post SSST, the cognitive disorder and TDIU, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


